Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 17 October 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  Monsieur
                      le 17. 8bre 1781. à 11. heures du soir. à 11 heures du soir
                  
                  je reçois à l’instant la lettre dont Votre Excellence m’a honoré, et qui m’a fait d’autant plus de plaisir que je n’esperois pas que les choses fussent aussi avancées.  J’ai êté surpris d’une maniere bien agréable, et si quelque chose a contrarié ma joie, c’est de ne pouvoir aller moy même vous embrasser et vous faire mon compliment sur vos succes et votre promptitude; Une indisposition assés forte m’en empêche, mais je supplie Votre Excellence de le recevoir avec bonté.  il est aussi sincere que le respecteux attachement avec lequel j’ai l’honneur d’etre De Votre Excellence Le três humble et três obeissant serviteur
                  
                     Le Comte de Grasse
                  
               